DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hogyoku (JP2017-139316, of record, see US 2021/0273005).
Hogyoku discloses, as shown in Figures, an imaging apparatus comprising
	a sensor chip (52) and
	a wiring board (51) having a glass base material,
	wherein the imaging apparatus is joined to at least one of the sensor chip or the wiring board via a bump unit (95,303) including a plurality of bumps, and
	each of the plurality of bumps is formed by conductive members having substantially the same composition [0206].

Regarding claim 3, Hogyoku discloses at least one of the plurality of bumps is formed on an upper surface of the wiring board, and a laminated wiring layer including an insulating layer (81-83,591,592) and a metal wiring layer (84,85,86-89,593,594) is not formed in a region of a lower surface of the wiring board facing the at least one of the plurality of bumps [Figures 27-30].

Regarding claim 4, Hogyoku discloses at least one of the plurality of bumps is formed on an upper surface of the wiring board, and a laminated wiring layer including an insulating layer (81-83,591,592) and a metal wiring layer (84,85,86-89,593,594) is formed in a region of a lower surface of the wiring board facing the at least one of the plurality of bumps [Figures 2-3 and 19-26].

Regarding claim 5, Hogyoku discloses the laminated wiring layer is formed in at least two or more of the region, and layer configurations of wiring layers forming the laminated wiring layer formed in the two or more regions are substantially the same [Figures 2-3 and 19-26].

Regarding claim 6, Hogyoku discloses the imaging apparatus further comprising a protective member (682) that protects the sensor chip,
	wherein the sensor chip is fixed between the protective member and the wiring board, and
	an adhesive (not shown) is arranged on the glass base material and a laminated wiring layer of the wiring board, and the glass base material and the laminated wiring layer of the wiring board are adhered to the protective member [0348].

Regarding claim 7, Hogyoku discloses a cushioning material (681) is arranged between the sensor chip and the protective member.

Regarding claim 8, Hogyoku discloses the protective member is fixed to a housing that accommodates the sensor chip [Figures].

Regarding claim 9, Hogyoku discloses, as shown in Figures, an imaging apparatus comprising
	a sensor chip (573),
	a wiring board (572) having a glass base material, and
	a protective member (682) that protects the sensor chip,
	wherein an adhesive (not shown) is arranged on the glass base material and a laminated wiring layer of the wiring board, and the glass base material and the laminated wiring layer of the wiring board are adhered to the protective member [0348].

Regarding claim 10, Hogyoku discloses, as shown in Figures, an electronic device comprising an imaging apparatus mounted, the imaging apparatus including at least a senor chip (573) and
	a wiring board (572) having a glass base material,
	wherein the imaging apparatus is joined to at least one of the sensor chip or the wiring board via a bump unit (303,623,624) including a plurality of bumps, and
	each of the plurality of bumps is formed by conductive members having substantially the same composition [0206].

Claim(s) 1, 3-6 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoffman (US 2005/0051859).
Hoffman discloses, as shown in Figures, an imaging apparatus comprising
	a sensor chip (104) and
	a wiring board (102) having a glass base material,
	wherein the imaging apparatus is joined to at least one of the sensor chip or the wiring board via a bump unit (112) including a plurality of bumps, and
	each of the plurality of bumps is formed by conductive members having substantially the same composition [0036], [0039].

Regarding claim 3, Hoffman discloses at least one of the plurality of bumps is formed on an upper surface of the wiring board, and a laminated wiring layer including an insulating layer and a metal wiring layer is not formed in a region of a lower surface of the wiring board facing the at least one of the plurality of bumps [Figure 10].

Regarding claim 4, Hoffman discloses at least one of the plurality of bumps is formed on an upper surface of the wiring board, and a laminated wiring layer (902,114) including an insulating layer (not shown, [0038],[0113]) and a metal wiring layer is formed in a region of a lower surface of the wiring board facing the at least one of the plurality of bumps [Figures 10 and 11].

Regarding claim 5, Hoffman discloses the laminated wiring layer is formed in at least two or more of the region, and layer configurations of wiring layers forming the laminated wiring layer formed in the two or more regions are substantially the same [Figures].

Regarding claim 6, Hoffman discloses the imaging apparatus further comprising a protective member (202,906) that protects the sensor chip,
	wherein the sensor chip is fixed between the protective member and the wiring board, and
	an adhesive (118,302) is arranged on the glass base material and a laminated wiring layer of the wiring board, and the glass base material and the laminated wiring layer of the wiring board are adhered to the protective member.

Regarding claim 8, Hoffman discloses the protective member is fixed to a housing (906) that accommodates the sensor chip [Figures].

Regarding claim 9, Hoffman discloses, as shown in Figures, an imaging apparatus comprising
	a sensor chip (104),
	a wiring board (102) having a glass base material, and
	a protective member (202,906) that protects the sensor chip,
	wherein an adhesive (118,302) is arranged on the glass base material and a laminated wiring layer of the wiring board, and the glass base material and the laminated wiring layer of the wiring board are adhered to the protective member [0036].

Regarding claim 10, Hoffman discloses, as shown in Figures, an electronic device comprising an imaging apparatus mounted, the imaging apparatus including at least a senor chip (104) and
	a wiring board (102) having a glass base material,
	wherein the imaging apparatus is joined to at least one of the sensor chip or the wiring board via a bump unit including a plurality of bumps (112), and
	each of the plurality of bumps is formed by conductive members having substantially the same composition [0036], [0039].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hogyoku (JP2017-139316, of record, see US 2021/0273005).
Hogyoku discloses the claimed invention including the imaging apparatus as explained in the above rejection.  Hogyoku further discloses the bump unit includes a first bump (312) and a second bump (303), the first bump is formed on a sensor chip (52), the second bump is formed on a wiring board (51), and the sensor chip and the wiring board are joined to each other.  Hogyoku does not disclose the thicknesses of the first bump and the second bump as claimed.  However, the selection of these parameters such as energy, concentration, temperature, time, speed, molar fraction, depth, thickness, etc., would have been obvious and involve routine optimization which has been held to be within the level of ordinary skill in the art. "Normally, it is to be expected that a change in energy, concentration, temperature, time, molar fraction, depth, thickness, etc., or in combination of the parameters would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely degree from the results of the prior art... such ranges are termed "critical ranges and the applicant has the burden of proving such criticality.... More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Alter 105 USPQ233, 255 (CCPA 1955). See also In re Waite 77 USPQ 586 (CCPA 1948); In re Scherl 70 USPQ 204 (CCPA 1946); In re Irmscher 66 USPQ 314 (CCPA 1945); In re Norman 66 USPQ 308 (CCPA 1945); In re Swenson 56 USPQ 372 (CCPA 1942); In re Sola 25 USPQ 433 (CCPA 1935); In re Dreyfus 24 USPQ 52 (CCPA 1934).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman (US 2005/0051859) in view of Hogyoku (JP2017-139316, of record, see US 2021/0273005).
Hoffman discloses the claimed invention including the imaging apparatus as explained in the above rejection.  Hoffman does not disclose the bump unit includes a first bump and a second bump, the first bump is formed on the sensor chip, the second bump is formed on the wiring board, and eh sensor chip and the wiring board are joined to each other.  However, Hogyoku discloses the bump unit includes a first bump (312) and a second bump (303), the first bump is formed on a sensor chip (52), the second bump is formed on a wiring board (51), and the sensor chip and the wiring board are joined to each other.  Hoffman and Hogyoku do not disclose the thicknesses of the first bump and the second bump as claimed.  However, the selection of these parameters such as energy, concentration, temperature, time, speed, molar fraction, depth, thickness, etc., would have been obvious and involve routine optimization which has been held to be within the level of ordinary skill in the art. "Normally, it is to be expected that a change in energy, concentration, temperature, time, molar fraction, depth, thickness, etc., or in combination of the parameters would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely degree from the results of the prior art... such ranges are termed "critical ranges and the applicant has the burden of proving such criticality.... More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Alter 105 USPQ233, 255 (CCPA 1955). See also In re Waite 77 USPQ 586 (CCPA 1948); In re Scherl 70 USPQ 204 (CCPA 1946); In re Irmscher 66 USPQ 314 (CCPA 1945); In re Norman 66 USPQ 308 (CCPA 1945); In re Swenson 56 USPQ 372 (CCPA 1942); In re Sola 25 USPQ 433 (CCPA 1935); In re Dreyfus 24 USPQ 52 (CCPA 1934).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman (US 2005/0051859) in view of Yang et al. (US 2008/0191297).
Hoffman discloses the claimed invention including the imaging apparatus as explained in the above rejection.  Hoffman does not disclose a cushioning material is arranged between the sensor chip and the protective member.  However, Yang et al. discloses an imaging apparatus comprising a cushioning material (14) is arranged between the sensor chip (16) and the protective member (2).  Note Figures of Yang et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the imaging apparatus of Hoffman comprising a cushioning material arranged between a sensor chip and a protective member, such as taught by Yang et al. in order to further improve the attachment between the sensor chip and the protective member.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666. The examiner can normally be reached Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897